The opinion of the court was delivered by
Watkins, J.
On the 7th of October, 1885, an indictment was presented against Gustave Antoine alias Figaro, charging him, in one count, with the larceny of three hogs; and against Guilliame Vallere, charging him, in another count, with having received said stolen property, he well knowing same to have been stolen.
On the 15th of October, 1886, Figaro was tried and acquitted of the charge of larceny, and on the 5th of September, 1890, Vallere was tried, convicted of receiving stolen property, and sentenced to imprisonment in the penitentiary, and from this verdict the latter has appealed.
A motion in arrest of judgment was filed on the ground that the last verdict, the one against Vallere, convicting him of receiving stolen property, could not stand, inasmuch as Figaro had been long previously acquitted of the larceny of the same goods. The trial judge overruled this motion, but we think his ruling was clearly erroneous.
Vallere was charged with having received the identical goods that were stolen by Figaro from Antoine Poehé, and on the same day they were stolen. And it is further charged that Vallere knew that said goods had been stolen when he received them from Figaro. If, in *946point of fact, the hogs had not been stolen by Figaro, and he had not committed a larceny of them, Valiere could not have received stolen goods of him. The indictment charges two crimes conjunctively in two counts, and the former is an essential ingredient of the latter. If no goods were stolen, stolen goods could not have been received. Valiere, when he received the three hogs, if he did receive them at all, could not have known that they had been stolen, when as a matter of fact they had not.
The previous acquittal of Figaro of the larceny of the hogs necessitates the discharge of Valiere on the charge of having received the same hogs, knowing them to have been stolen property.
The verdict and judgment appealed from are erroneous, and must be reversed.
It is therefore ordered, adjudged and decreed that the verdict and judgment against Guilliame Valiere, be annulled and set aside, and that he be discharged from custody.